Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
In light of applicant’s amendment, application is in condition of allowance.  Claims 11-16, previously withdrawn from consideration due to species election requirement, are rejoinder and allowed along rest of claims.

Reasons for Allowance
Applicant’s arguments are persuasive.  Prior art of record (Mesmakhosroshah and Zeng) neither discloses alone nor teaches in combination on fuse the feature vectors and the resized depth image using a plurality of convolutional layers of a convolutional neural network to generate fused feature vectors as recited in independent claims 1, and 19. They are allowed. All dependent claims depending from their respective base claims, including rejoinder claims 11-16, are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661